OPINION
BUSSEY, Judge:
Appellant, Steven “Hoot” Gibson, hereinafter referred to as defendant, entered a plea of guilty to the crime of Robbery With Firearms, in the District Court, Pottawatomie County, Case No. CRF-73-28, on December 28, 1973. His punishment was fixed at a term of five (5) years in the State penitentiary, same being suspended. Said suspended sentence was ordered revoked on October 29, 1974, and from said order of revocation, a timely appeal has been perfected to this Court.
The defendant’s sole proposition of error asserts the trial court abused its discretion in revoking the entire five (5) year suspended sentence. The record reveals that competent evidence was presented to the trial court that defendant exposed his private parts to a minor in such a manner as to be calculated to excite lewd thoughts on the part of said minor and that the defendant knowingly associated himself with a known felon.
Where the evidence tends in any degree to support the action of the trial court in revoking a suspended sentence, the trial court’s ruling should not be disturbed. See, Jackson v. State, Okl.Cr., 497 P.2d 475 (1972) and Fain v. State, Okl.Cr., 503 P.2d 254 (1972).
Having carefully examined the record and finding no abuse of discretion by the trial court, the order revoking suspended sentence is hereby, affirmed.
BRETT, P. J., and BLISS, J., concur.